IN THE COURT OF APPEALS OF IOWA

                                     No. 17-1057
                                  Filed May 2, 2018


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

NATHAN M. GOAD,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Linn County, Ian K. Thornhill, Judge.



      Defendant challenges his sentence for burglary in the third degree.

AFFIRMED.



      Mark C. Smith, State Appellate Defender, and Vidhya K. Reddy, Assistant

Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Thomas J. Ogden, Assistant

Attorney General, for appellee.



      Considered by Danilson, C.J., and Mullins and McDonald, JJ.
                                         2


MCDONALD, Judge.

       Nathan Goad pleaded guilty to burglary in the third degree, in violation of

Iowa Code sections 713.1 and 713.6A (2016), and was sentenced to an

indeterminate term of incarceration not to exceed five years. Goad challenges his

sentence in this appeal, contending the district court considered an impermissible

factor in imposing sentence. Specifically, the district court considered unproved

criminal conduct.

       The district court's sentence is cloaked with a strong presumption in its

favor, and we will not reverse its sentence absent an abuse of discretion. See

State v. Formaro, 638 N.W.2d 720, 724 (Iowa 2002).           We afford the strong

presumption of regularity to the sentencing court due to the great confidence we

place in our judges to exercise their discretion appropriately. See State v. Sailer,

587 N.W.2d 756, 764 (Iowa 1998). When a defendant challenges a sentence on

the ground the district court considered unproved criminal conduct, “the issue

presented is simply one of the sufficiency of the record to establish the matters

relied on.” State v. Grandberry, 619 N.W.2d 399, 401 (Iowa 2000).

       Goad’s contention the district court relied on unproved criminal conduct is

without merit. At sentencing, the district court stated it took into consideration

Goad’s criminal history, including his “controlled substance offense in 2014.” Goad

contends this was impermissible because he was convicted of possession of drug

paraphernalia and not a controlled substances offense.         We disagree.     The

possession of drug paraphernalia is a controlled substance offense. Iowa code

section 124.414 criminalizes the use of drug paraphernalia, which is defined as “all

equipment, products, or materials of any kind used or attempted to be used in
                                        3


combination with a controlled substance.” By its terms, the unlawful possession

of paraphernalia involves the possession of an item to be used with a controlled

substance. The offense is codified at chapter 124 of the Iowa Code, “Controlled

Substances,” Division IV, “Offenses and Penalties.” The district court did not rely

on unproved criminal conduct in imposing sentence.

      We affirm Goad’s sentence.

      AFFIRMED.